SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgments of the District Court be and they hereby are AFFIRMED.
This case is a tandem appeal. In the first appeal, East Hill Mfg. Corp. v. Charter One Bank, East Hill Manufacturing Corp. (“East Hill”) appeals from a judgment of the United States District Court for the District of Vermont, entered on December 5, 2000, affirming the judgment of the Bankruptcy Court. In the second appeal, Norton-Griffiths v. Charter One Bank, John Norton-Griffiths appeals from a judgment of the United States District Court for the District of Vermont entered on December 28, 2000, finding that Norton Griffiths did not have standing to object to Charter One Bank’s claim against East Hill and affirming the decision of the Bankruptcy Court. Both cases involve the same issues and set of facts surrounding the debtor, East Hill. We find no merit in the arguments of appellant in either appeal. Accordingly, we affirm the judgment of the District Court in both cases, substantially for the reasons stated in Chief Judge Murtha’s opinions dated December 5, 2000 (East Hill Mfg. Corp. v. Charter One Bank) and December 27, 2000 (Norton-Griffiths v. Charter One Bank).
For the reasons stated above, the judgments of the District Court are AFFIRMED.